Filed 05/26/20                                  Case 20-22156                                                    Doc 50

          1      10
                 YOUNG & LAZZARINI
          2      KENRICK YOUNG (CSB #236032)
                 NICHOLAS LAZZARINI (CSB #259247)
          3      770 L Street, Suite 950
                 Sacramento, California 95814-7717
          4      916.929.6865 (tel)
          5      916.471.0377 (fax)
                 info@kenrickyoung.com
          6
                 Attorneys for Creditor Kenny Kwong, an individual
          7
                                    UNITED STATES BANKRUPTCY COURT
          8                          EASTERN DISTRICT OF CALIFORNIA
          9
         10      In re:                                    )    Case No. 20-22156
                                                           )
         11
                                                           )    Chapter 11
         12                                                )
         13                                                )    DCN: KWY-002
                                                           )
         14
                                                           )    SUPPLEMENTAL DECLARATION
         15      EURISKO DEVELOPMENT LLC,                  )    OF KEVIN TERRY IN SUPPORT
         16                                                )    OF MOTION FOR “IN REM”
                                                           )    RELIEF FROM AUTOMATIC
         17
                                                           )    STAY
         18                                                )    (11 U.S.C. § 362 and FRBP 4001)
         19                                                )    (LBR 4001-1 and 9014-1(f)(1))
                                                           )
         20
                                                           )    Date: June 2, 2020
         21                   Debtor.                      )    Time: 9:30 a.m.
         22                                                )    Place: United States Bankruptcy Court
                                                           )           501 I Street, 6th Floor, Crtrm. 32
         23
                                                           )           Sacramento, CA 95814
         24                                                )    Hon. Christopher D. Jaime
         25
         26
         27
         28
                 SUPPLEMENTAL DECLARATION                                                    YOUNG & LAZZARINI
                                                                                           770 L STREET, SUITE 950
                 OF KEVIN TERRY                                                        SACRAMENTO, CA 95814-7717
                                                               -1 -                                   916.929.6865
Filed 05/26/20                                   Case 20-22156                                                   Doc 50

          1            I, Kevin Terry, hereby declare as follows:
          2            1.     I am the authorized agent for secured creditor Kenny Kwong (the
          3      “Movant”) in the above-captioned bankruptcy case. I am over 18 years of age.
          4      Unless otherwise set forth herein, I have personal knowledge of the facts set forth
          5      herein and, if called to testify, would and could competently testify thereto, except as
          6      to those matters stated upon information and belief, which I believe to be true.
          7            2.     On April 23, 2020, Movant filed his Motion for In Rem Relief from the
          8      Automatic Stay (the “Motion”). (Docket # 9). The Motion concerns real property
          9      located at 9 La Noria, Orinda, California 94563 (APN 262-141-014) (the “Property”).
         10            3.     Based upon information and belief, on or about March 19, 2019,
         11      Premier Money Source, representing a syndicate of investors, provided a loan of
         12      $1,135,000 under a First Note and Deed of Trust (the “First DOT”) to Eurisko
         13      Development LLC, a Nevada limited liability company (“Eurisko”), for the purchase
         14      of the Property. A true and correct copy of the First DOT is attached to the Index of
         15      Exhibits in Support of Motion for Relief from Automatic Stay (the “Exhibits”) as
         16      Exhibit A.
         17            4.     On or about May 10, 2019, Movant provided a loan of $278,000 to
         18      Eurisko under a Second Note and Deed of Trust (the “Second DOT”) for the purpose
         19      of reasonable rehabilitation and renovation of the Property. A true and correct copy
         20      of the Second DOT is annexed to the Exhibits as Exhibit B.
         21            5.     On May 13, 2020, following the May 12, 2020 dismissal of the above-
         22      captioned bankruptcy matter, Movant commenced foreclosure proceedings on the
         23      Property pursuant to the Second DOT.
         24            6.     Following the foreclosure proceedings, a Trustee’s Deed Upon Sale was
         25      issued and recorded in Contra Costa County on May 18, 2020 (the “Sale Deed”)
         26      showing transfer of the Property from Eurisko to Kenny Kwong. A true and correct
         27      copy of the Sale Deed is annexed to this declaration as Exhibit AA.
         28            7.     Movant has taken possession of the Property pursuant to the Sale Deed.
                 SUPPLEMENTAL DECLARATION                                                    YOUNG & LAZZARINI
                                                                                           770 L STREET, SUITE 950
                 OF KEVIN TERRY                                                        SACRAMENTO, CA 95814-7717
                                                             -2 -                                     916.929.6865
Filed 05/26/20                                    Case 20-22156                                                 Doc 50

          1            8.       Mr. Scott continues to assert possession of the Property following
          2      foreclosure.
          3            9.       I am informed and believe Mr. Scott has committed acts of vandalism
          4      on the Property by removing plywood coverings securing the windows and
          5      attempting to enter the Property. A true and correct copy of a police report filed in
          6      response to the vandalism is annexed to this declaration as Exhibit BB.
          7
          8            I declare under penalty of perjury under the laws of the United States of
          9      America that the foregoing is true and correct. Executed on May 26, 2020 at
         10      Sacramento, California.
         11
         12
                                                                     /s/ Kevin Terry
         13
                                                                             KEVIN TERRY
         14
         15
         16
         17
         18
         19
         20
         21
         22
         23
         24
         25
         26
         27
         28
                 SUPPLEMENTAL DECLARATION                                                   YOUNG & LAZZARINI
                                                                                          770 L STREET, SUITE 950
                 OF KEVIN TERRY                                                       SACRAMENTO, CA 95814-7717
                                                              -3 -                                   916.929.6865
Filed 05/26/20   Case 20-22156         Doc 50




             !

             !

             !

             !

             !

             !

             !

             !

             !

             !

             !

             !

             !

             !

             !

             !

             !

             !

             !

             !

             !

             !



                          EXHIBIT AA
Filed 05/26/20   Case 20-22156   Doc 50
Filed 05/26/20   Case 20-22156   Doc 50
Filed 05/26/20   Case 20-22156   Doc 50
Filed 05/26/20   Case 20-22156   Doc 50
Filed 05/26/20   Case 20-22156       Doc 50




                                 B
Filed 05/26/20                                             Case 20-22156                                                       Doc 50




                            CONTRA COSTA COUNTY SHERIFF'S OFFICE SUMMARY INCIDENT REPORT

                                                       REPORT NUMBER: 200800339




   INCIDENT INFORMATION
   INCIDENT CODE INCIDENT TYPE                          INITIAL X DATE/TIME STARTED      DATE/TIME ENDED        DATE/TIME REPORTED
   594M           Vandalism Misd.                       SUPP      05/19/2020 07:06 PM    05/19/2020 07:45 PM    05/19/2020 11:34 PM
   REPORT FILED FROM      TRACKING NUMBER              LOCATION OF OCCURRENCE                              APPROVED BY:
   ***                       T20000336                 9 LA NORIA, ORINDA, CA 94563                      71140/Jeffrey Hagstrom
   LOCATION TYPE                 THEFT TYPE                METHOD OF ENTRY METHOD OF EXIT       PT OF ENTRY PT OF EXIT     ENTRY LOC
   Residential-house


   PERSON LISTINGS
        TYPE    LAST NAME                 FIRST NAME     MIDDLE NAME    DOB         RACE             SEX   DRIVER LIC NO         LIC ST
        VIC     Kwong                     Kenny                         ***        ***               *     ***                 ***
        SSN             ETHNICITY         RESIDENT       EYE COLOR       HAIR COLOR      AGE    HEIGHT      WEIGHT   CELL PHONE

    1
        EMAIL                                    RESIDENCE ADDRESS                                             HOME PHONE
        kykwong1711@gmail.com                    ***                                                           ***
        EMPLOYER NAME                            BUSINESS ADDRESS                                              WORK PHONE
        N/A                                      ***




   NARRATIVE

   I recent brought this house (9 La Noria) at the public auctions as a foreclosed property. Upon multiple inspections, this looks
   like an abandoned house. I hired a crew to board it up with plywood as a method to preserve it until I figure out what to do
   with it. Today, I drove by the house and noticed some of the plywood had been taken down. I suspected someone might
   broken into the house to either look for valuables or take shelter. I called the Orinda Police department immediately, and they
   arrived shortly after. Upon thorough inspection, there is nobody inside. Not sure if anything valuable is missing, as I had just
   bought this house, and it looks like an abandoned, unfinished construction site, and there is nothing of value other than the
   house itself. I paid $2,100 to have the house boarded up, and now the boards were taken down and broken, this is an act of
   vandalism. I just want to report this incident in case in the future someone breaks in again, and try to claim residence there.
   They are trespassing and vandalizing my property!




  Report Created On 05/20/2020 07:15 PM                                                                                    Page 1 of 1
